 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10   UNITED STATES OF AMERICA for the use            Case No. 3:19-cv-06213-BHS
     of Hayward Baker Inc., a Delaware
11   corporation,
                                                     ORDER GRANTING STIPULATED
12                                     Plaintiff(s), MOTION FOR DISMISSAL, WITH
13                         v.                        PREJUDICE AND WITHOUT COSTS

14   WALSH CONSTRUCTION COMPANY,
     an Illinois corporation; and TRAVELERS
15   CASUALTY AND SURETY COMPANY
     OF AMERICA, Bond No. 106432589, a
16   Connecticut corporation,
17                                   Defendant(s).
18          By “Stipulated Motion for Dismissal, With Prejudice and Without Costs,” Plaintiff
19   Hayward Baker Inc. (“HBI”), Defendant Walsh Construction Company (“Walsh”) and
20   Defendant Travelers Casualty and Surety Company of America (“Travelers”) agree that the
21   above titled cause of action can be dismissed, with prejudice and without costs or fees to any
22   party. Based on the parties’ stipulation, IT IS HEREBY ORDERED:
23

24          \\
25

26

     ORDER GRANTING STIPULATED                                   CARNEY BADLEY SPELLMAN, P.S.
     MOTION FOR DISMISSAL - 1                                          701 Fifth Avenue, Suite 3600
                                                                         Seattle, WA 98104-7010
                                                                              (206) 622-8020
 1       1. The above titled cause of action is DISMISSED WITH PREJUDICE and without fees

 2          or costs to any party.

 3       2. This case shall be CLOSED.

 4       IT IS SO ORDERED.

 5       DATED this 12th day of May, 2021

 6

 7

 8
 9

10
                                            A
                                            BENJAMIN H. SETTLE
                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING STIPULATED                              CARNEY BADLEY SPELLMAN, P.S.
     MOTION FOR DISMISSAL - 2                                     701 Fifth Avenue, Suite 3600
                                                                    Seattle, WA 98104-7010
                                                                         (206) 622-8020
